Filed 11/14/13 P. v. Thammavong CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Glenn)
                                                            ----


THE PEOPLE,                                                                                  C072107

                   Plaintiff and Respondent,                                   (Super. Ct. No. 12NCR09342)

         v.

CHANH THAMMAVONG,

                   Defendant and Appellant.




         Appointed counsel for defendant Chanh Thammavong filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal. 3d
436.) Finding no arguable error that would result in a disposition more favorable to
defendant, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)




                                                             1
       Defendant was charged with transportation of methamphetamine. (Health & Saf.
Code, § 11379, subd. (a).) He waived his right to a jury trial and submitted the matter to
the court based on the following stipulated facts: “On February 11, 2012 at
approximately 3:19 p.m. Orland Police Officer Kyle Cessna was on patrol, driving a
marked OPD police vehicle. On Fifth St. north of Tehama St. within the City of Orland,
Cessna observed an individual riding a bicycle. The bicyclist was heading south on Fifth
St., the same direction as Cessna was travelling. There is a stop sign on the corner of
Fifth and Tehama, regulating traffic on Fifth St. Officer Cessna observed that the
bicyclist failed to stop for [the] stop sign, and just continued across Tehama on Fifth.
The bicyclist then cut diagonally across Fifth St. and [Officer Cessna] got the rider’s
attention by honking the horn on the patrol car. The bicyclist looked back at the patrol
car and Officer Cessna recognized him as [defendant]. Cessna motioned for [defendant]
to come to Cessna’s location at the patrol car. As [defendant started] to walk toward
Cessna, Cessna observed the defendant reach into his pants pocket and then put his hands
behind his back. Cessno [sic] could see that [defendant] was holding something in his
hand, but could not tell what it was. Cessna started to walk toward the defendant and saw
the defendant drop what appeared to be a pack of gum and start to walk toward Cessna.
Cessna felt that the defendant was trying to conceal something by his actions; he decided
to detain [defendant]. [Defendant] was handcuffed and asked to sit on the curb. Cessna
picked up the packet of gum that defendant had dropped. Cessna opened the pack and
[saw] some white tissue paper. Inside the tissue paper was a piece of white plastic [] tied
with a knot. Inside the knotted piece of plastic was a white crystalline substance, which
Cessna believed was methamphetamine. [Defendant] was arrested and the white plastic
and its contents were seized.
       “Officer Cessna, later in the day on June 29, weighed and tested the white
crystalline substance. It tested presumptively positive for methamphetamine and
weighed out to approximately .2 grams, net weight. Subsequent laboratory testing

                                             2
confirmed that the substance was methamphetamine. Senior Criminalist Kirsten Wallace
of the California Department of Justice, Chico Laboratory tested the substance and
verified that it was methamphetamine. The net weight of the methamphetamine
submitted to the crime lab was .10 grams. Both Officer Cessna and Criminalist Wallace
would offer an opinion, based upon training and experience, that .10 grams of
methamphetamine is a ‘usable amount’ of the drug.”
       The trial court found defendant guilty of transportation of methamphetamine,
suspended imposition of sentence, and placed defendant on probation on the condition he
serve 10 days with credit for time served. The trial court also imposed various fines and
fees, including a $200 penal fine and a $240 restitution fine.
       Defendant appeals. He did not obtain a certificate of probable cause. (Pen. Code,
§ 1237.5.)
       Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                      DISPOSITION
       The judgment is affirmed.

                                                            RAYE             , P. J.

We concur:



         ROBIE              , J.



         HOCH               , J.


                                             3